Citation Nr: 0109952	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for weak feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1999 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for weak feet.


FINDING OF FACT

The does not have severe pes planus of either foot or an 
underlying and symptomatic disease process or injury which 
results in atrophy of the musculature, disturbed circulation, 
and weakness.


CONCLUSION OF LAW

A rating greater than 10 percent for service-connected weak 
feet is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Codes 5276, 5277) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected week feet are manifested by increased 
adverse symptomatology, including chronic pain and swelling, 
which severely limits the veteran's mobility and which 
warrants an increased rating.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Moreover, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the veteran was service connected for bilateral 
pes planus and this disability was rated as 10 percent 
disabling.  See RO decision dated in October 1944.  
Thereafter, beginning in October 1945, while the 10 percent 
rating assigned the veteran's service-connected foot 
disability did not change, the RO re-characterized the 
disability as weak feet.  See RO decisions dated in October 
1945, May 1947, July 1948, February 1959, and May 1978.

Under potentially applicable rating criteria, the veteran 
will be entitled to an increased rating if he has severe pes 
planus evidenced by marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities (20 percent if 
unilateral; 30 percent if bilateral); pronounced pes planus 
evidenced by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances (30 percent if unilateral; 50 
percent if bilateral).  Diagnostic Code 5726.  A higher 
rating is warranted in accordance with Diagnostic Code 5277 
by rating the condition underlying symptoms of atrophy of the 
musculature, disturbed circulation and weakness.  38 C.F.R. 
§ 4.71a (2000).

A review of the record on appeal reveals that recently 
prepared medical evidence is limited to VA treatment records, 
dated from November 1997 to June 1999, and an October 1999 
examination report prepared for VA.  The VA treatment records 
are negative for complaints, diagnoses, or treatment for a 
disease process relevant to the issue on appeal.

At the October 1999 examination, the veteran reported a 
history of in-service foot pain and swelling.  He complained 
of occasional foot pain and swelling with walking, and 
increased frequency of adverse symptomatology in damp 
weather.  While the veteran reported that he took a number of 
medications to treat disabilities unrelated to the issue on 
appeal, as well as painkillers, he did not wear special 
shoes.

On examination, he had "mild" pes planus, mild varicosities 
of the left foreleg, and bilateral longitudinal scars 
superior to the medial malleoli.  The feet showed good 
alignment when the veteran was standing.  Pedal pulses were 
2+ bilaterally, and there was no hallux deformity.  Range of 
motion of the ankles was dorsiflexion to 6 degrees on the 
right and to 5 degrees on the left, plantar flexion to 2 
degrees bilaterally, inversion to 32 degrees bilaterally, and 
eversion to 0 degrees bilaterally.  Feet x-rays showed small 
plantar spurs on the Os calcis bilaterally as well as a faint 
arteriosclerotic calcification in the small vessels around 
the ankle.

The examiner opined that the veteran had mild pes planus.  It 
was reported that it was unclear whether plantar spurs were 
related to any clinical symptoms.  The examiner concluded 
that most of the veteran's limitations were apparently 
related to other medical problems.

Initially, the Board notes that the adverse symptomatology 
attributable to the veteran's service-connected foot 
disability includes pes planus which has most recently been 
described as mild.  Despite the RO's characterization of the 
veteran's foot symptoms as "weak foot," no underlying 
condition (other than pes planus) has been identified by the 
RO as accounting for the service-connected disability.  On 
examination, the veteran had good alignment of the feet, 
pedal pulses were 2+ bilaterally, and there was no hallux 
deformity.  It was also observed that the veteran did not 
wear orthotics.  Consequently, given the absence of "severe" 
pes planus of even one foot (i.e., objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities), an increased rating under Diagnostic Code 5276 
is not warranted.  38 C.F.R. § 4.71a.

As for Diagnostic Code 5277, the Board once again points out 
that nothing in the record suggests that, other than pes 
planus, the veteran suffers from an underlying disease 
process or injury that has been service connected.  
Therefore, the Board finds that an increased rating under 
Diagnostic Code 5277 for weak feet must also be denied.  
38 C.F.R. § 4.71a.  

While the veteran described his symptoms as causing "severe" 
impairment, for the reasons noted above, the Board finds that 
the record does not support such a finding.  The Board notes 
that a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the veteran's 
statements as to the nature and extent of symptoms due solely 
to service-connected disability are not helpful.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Even though the veteran has described 
significant problems with swelling, pain, and walking, this 
has not been confirmed as being due to service-connected 
problems.  On the contrary, the clinical evidence of record 
only indicates that he had mild pes planus without the need 
for orthotics.  Consequently, the preponderance of the 
evidence is against the claim for an increased rating.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's increased rating claim.  This is so because the 
requirements of the new law have been satisfied.  By the RO 
rating decision and the statement of the case furnished to 
the veteran, the RO has notified him of the information and 
evidence necessary to substantiate his claim.  There is no 
indication that additional evidence exists and can be 
obtained on the issue here in question, and he has been 
afforded an examination in connection with the current 
appeal.  In light of the applicable rating criteria and the 
evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

An increased rating for weak feet is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

